         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 1 of 9




Brent O. Roche (ISB#: 2627)
Randall C. Budge (ISB#: 1949)
RACINE OLSON, PLLP
P.O. Box 1391
Pocatello, Idaho 83204-1391
Telephone: (208) 232-6101
Fax: (208) 232-6109
brent@racineolson.com
randy@racineolson.com

Clifford A. Godiner (Pro Hac Vice)
THOMPSON COBURN LLP
One US Bank Plaza, 27th Floor
St. Louis, Missouri 63101
Telephone: (314) 552-6433
Fax: (314) 552-7000
cgodiner@thompsoncoburn.com

Attorneys for Defendant Monsanto Company

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

    LETAWNYA FILIATRAULT,                          Case No. 4:19-cv-00302-CWD

                        Plaintiff,
                                                   DEFENDANT’S ANSWER TO
        vs.                                        PLAINTIFF’S COMPLAINT AND
                                                   DEMAND FOR JURY TRIAL
    MONSANTO COMPANY,

                        Defendant.

                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

        COMES NOW Defendant Monsanto Company1 (hereinafter “Defendant” or “Monsanto”),

by and through its attorneys, and for its Answer to Plaintiff’s Complaint states as follows:




1
  On May 12, 2020, the Court dismissed former co-Defendant Bayer CropScience from this
lawsuit. (Dkt. 37). Defendant Monsanto is therefore the only remaining defendant.
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 2 of 9




       1.      Defendant admits only so much of paragraph 1 of Plaintiff’s Complaint as alleges

that this action is purported to be brought under Title VII of the Civil Rights Act of 1964, the

Rehabilitation Act, and the Americans with Disabilities Act (ADA). Defendant denies each and

every remaining allegation contained in paragraph 1 of Plaintiff’s Complaint.

       2.      Defendant denies each and every allegation contained in paragraph 2 of Plaintiff’s

Complaint.

       3.      Defendant admits only so much of paragraph 3 of Plaintiff’s Complaint as alleges

that this Court generally has jurisdiction over claims arising under Title VII and certain claims

brought under the Rehabilitation Act. Defendant denies each and every remaining allegation

contained in paragraph 3 of Plaintiff’s Complaint.

       4.      Defendant admits only so much of paragraph 4 of Plaintiff’s Complaint as alleges

that venue is proper in this Court. Defendant denies each and every remaining allegation

contained in paragraph 4 of Plaintiff’s Complaint.

       5.      Defendant admits only so much of paragraph 5 of Plaintiff’s Complaint as alleges

that Plaintiff was employed by Defendant until May 2019. Defendant is without sufficient

knowledge or information to form a belief as to the truth of the remaining allegations contained

in paragraph 5 of Plaintiff’s Complaint, and therefore denies the same.

       6.      Defendant admits only so much of paragraph 6 of Plaintiff’s Complaint as alleges

that Defendant is a Delaware corporation doing business in the State of Idaho. The Court has

dismissed Bayer CropScience from this lawsuit, and therefore no further answer to this

paragraph is required.




                                                -2-
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 3 of 9




        7.     Defendant is without knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 7 of Plaintiff’s Complaint, and therefore denies

the same.

        8.     Defendant incorporates by reference its responses to paragraphs 1-7 of Plaintiff’s

Complaint as if fully set out herein.

        9.     Defendant admits only so much of paragraph 9 of Plaintiff’s Complaint as alleges

that Plaintiff was hired on September 7, 2010. Defendant denies each and every remaining

allegation contained in paragraph 9 of Plaintiff’s Complaint.

        10.    Defendant admits only so much of paragraph 10 of Plaintiff’s Complaint as

alleges that Plaintiff moved into the heavy equipment group in March 2016. Defendant denies

each and every remaining allegation contained in paragraph 10 of Plaintiff’s Complaint.

        11.    Defendant admits only so much of paragraph 11 of Plaintiff’s Complaint as

alleges that Plaintiff was a member of the Implementation Task Force in April 2018. Defendant

denies each and every remaining allegation contained in paragraph 11 of Plaintiff’s Complaint.

        12.    Defendant admits only so much of paragraph 12 of Plaintiff’s Complaint as

alleges that Plaintiff complained to Defendant’s human resources department about conduct

occurring at a meeting of the task force. Defendant denies each and every remaining allegation

contained in paragraph 12 of Plaintiff’s Complaint.

        13.    Defendant is without knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 13 of Plaintiff’s Complaint, and therefore denies

same.

        14.    Defendant admits the allegations of fact contained in paragraph 14 of Plaintiff’s

Complaint.



                                               -3-
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 4 of 9




        15.    Defendant admits only so much of paragraph 15 of Plaintiff’s Complaint as

alleges that Plaintiff purports to bring a claim of retaliation against Defendant. Defendant denies

each and every remaining allegation contained in paragraph 15 of Plaintiff’s Complaint.

        16.    Defendant denies each and every allegation contained in paragraph 16 of

Plaintiff’s Complaint.

        17.    Defendant admits only so much of paragraph 17 of Plaintiff’s Complaint as

alleges that, on or about August 15, 2018, Plaintiff was issued a final written discipline and

required to undergo a fitness for duty evaluation. Defendant denies each and every remaining

allegation contained in paragraph 17 of Plaintiff’s Complaint.

        18.    Defendant denies each and every allegation contained in paragraph 18 of

Plaintiff’s Complaint.

        19.    Defendant denies each and every allegation contained in paragraph 19 of

Plaintiff’s Complaint.

        20.    Defendant denies each and every allegation contained in paragraph 20 of

Plaintiff’s Complaint.

        21.    Defendant is without knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 21 of Plaintiff’s Complaint, and therefore denies

same.

        22.    Defendant denies each and every allegations contained in paragraph 22 of

Plaintiff’s Complaint.

        23.    Defendant admits only so much of paragraph 23 of Plaintiff’s Complaint as

alleges that Monsanto informed Plaintiff by letter on November 16, 2018 that Plaintiff would be

moved to unpaid leave if she did not have her physician release her fitness for duty evaluation



                                                -4-
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 5 of 9




results. Defendant denies each and every remaining allegation contained in paragraph 23 of

Plaintiff’s Complaint.

        24.    Defendant is without knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 24 of Plaintiff’s Complaint, and therefore denies

same.

        25.    Defendant admits only so much of paragraph 25 of Plaintiff’s Complaint as

alleges that Plaintiff was required to attend a meeting with Human Resources in order to return to

work, neither the EEOC nor the IHRC had issued a determination on Plaintiff’s charge of

discrimination, and Plaintiff was informed she was not allowed to record the meeting. Defendant

denies each and every remaining allegation contained in paragraph 25 of Plaintiff’s Complaint.

        26.    Defendant admits only so much of paragraph 26 of Plaintiff’s Complaint as

alleges that Plaintiff was hired and paid by Monsanto Company and that she was sent an email

advising her that she had been terminated. Defendant denies each and every remaining

allegation contained in paragraph 26 of Plaintiff’s Complaint.

        27.    Defendant is without knowledge sufficient to form a belief as to the truth or

falsity of the allegations contained in paragraph 27 of Plaintiff’s Complaint, and therefore denies

same.

                                           Count One

        28.    Defendant incorporates by reference its responses to paragraphs 1-27 of Plaintiff’s

Complaint as if fully set out herein.

        29.    Defendant denies each and every allegation contained in paragraph 29 of

Plaintiff’s Complaint.




                                               -5-
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 6 of 9




                                            Count Two

       30.     Defendant incorporates by reference its responses to paragraphs 1-29 of Plaintiff’s

Complaint as if fully set out herein.

       31.     Defendant denies each and every allegation contained in paragraph 31 of

Plaintiff’s Complaint.

                                           Count Three

       The Court has granted Defendant’s Motion to Dismiss as to Count III of Plaintiff’s

Complaint, and therefore no answer to paragraphs 32-35 of Plaintiff’s Complaint is required.

                                            Count Four

       36.     Defendant incorporates by reference its responses to paragraphs 1-35 of Plaintiff’s

Complaint as if fully set out herein.

       37.     Defendant denies each and every allegation contained in paragraph 37 of

Plaintiff’s Complaint.

                                            Count Five

       38.     Defendant incorporates by reference its responses to paragraphs 1-37 of Plaintiff’s

Complaint as if fully set out herein.

       39.     Defendant denies each and every allegation contained in paragraph 39 of

Plaintiff’s Complaint.

                                         Prayer for Relief

       FURTHER ANSWERING, Defendant denies Plaintiff is entitled to any relief, including

but not limited to such relief set out in the Prayer for Relief following paragraph 39 of Plaintiff’s

Complaint and any of the subparagraphs listed thereunder.




                                                -6-
             Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 7 of 9




                          DEFENDANT’S AFFIRMATIVE DEFENSES

        A.       The claims in Plaintiff’s Complaint should be dismissed for failure to state a claim

upon which relief can be granted.

        B.       Plaintiff’s claims may be, in whole or in part, barred by applicable statutes of

limitation or other time limitations.

        C.       Plaintiff’s claims may be, in whole or in part, barred due to failure to exhaust

administrative remedies.

        D.       Plaintiff’s claims may be barred or her damages limited to the extent that she has

failed to mitigate her damages.

        E.       All actions taken with regard to Plaintiff were motivated solely by legitimate, non-

discriminatory, non-retaliatory business reasons.

        F.       Defendant acted in good faith and without a discriminatory or retaliatory motive

and had reasonable grounds to believe its actions did not violate any laws.

        G.       Plaintiff’s Complaint fails to state a cause of action upon which punitive damages

can be awarded, and any award of punitive damages would violate the Fifth Amendment of the

United States Constitution.

        H.       Even if discrimination or retaliation played a role in Defendant’s actions (which

Defendant denies), Defendant would have made the same decision absent any discrimination.

        I.       Plaintiff’s damages may be limited due to after-acquired evidence.

        J.       Plaintiff’s claims are barred due to her failure to promptly avail herself of available

internal complaint resolution procedures and because Defendant took prompt remedial actions in

response to the issues that Plaintiff did raise.




                                                   -7-
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 8 of 9




       K.      Plaintiff’s claims under Title VII and the Idaho Human Rights Act are barred to the

extent they exceed the scope of the allegations contained in her Charge of Discrimination.

       L.      Plaintiff’s claims under Title VII and the Idaho Human Rights Act are barred to the

extent they are duplicative of pending charges of discrimination filed by Plaintiff against

Defendant.

       M.      Plaintiff’s claims are barred by her failure to identify any protected activity in which

she engaged protected by public policy.

       N.      Plaintiff’s claims are barred by her failure to identify a specific expression of public

policy that was allegedly violated by her discharge.

       Defendant reserves the right to amend this Answer and to add additional defenses as

discovery and further investigation continue.

       WHEREFORE, having fully answered Plaintiff’s Complaint, Defendant prays that this

Court dismiss Plaintiff’s Complaint, award its costs incurred in this action, and for such further

relief as the Court may deem just and proper under the circumstances.

                                                THOMPSON COBURN LLP



                                                By:    /s/ Clifford A. Godiner
                                                       CLIFFORD A. GODINER




                                                 -8-
         Case 4:19-cv-00302-CWD Document 39 Filed 05/26/20 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 26th day of May, 2020, I filed the foregoing

electronically through the CM/ECF system. The following party was duly served by e-mail and

by depositing said copy in the U.S. Mail, postage prepaid, as follows:

          Letawnya Filiatrault                   [X]    U. S. Mail Postage Prepaid
          420 E. 1st St.                         [ ]    Hand Delivery
          Grace, Idaho 83241                     [ ]    Overnight Mail
                                                 [ ]    Facsimile
                                                 [X]    Email – bnanrs@hotmail.com


                                                     /s/ Clifford A. Godiner




                                               -9-
